In the petition for rehearing, our attention is called to one point which we failed to dispose of in the original opinion filed herein. It appears that, when this assessment was made, it was preceded by an order that the land be 6.  DRAINS:      reclassified. It further appears that it was assessments: reclassified on the basis of the natural reclassifi-  topography of the land as it existed prior to cation:      the construction of any of the improvements in proper       this district. This was error. It should have basis.       been classified on the condition of the land as it existed just prior to and at the construction of the improvement for which the assessment was being made.
With this addition, the petition for rehearing is overruled.